Name: 2000/193/EC: Commission Decision of 18 February 2000 authorising the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes, other than potatoes intended for planting, originating in New Zealand (notified under document number C(2000) 400)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  agricultural policy;  international trade;  European Union law;  Asia and Oceania;  marketing
 Date Published: 2000-03-07

 Avis juridique important|32000D01932000/193/EC: Commission Decision of 18 February 2000 authorising the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes, other than potatoes intended for planting, originating in New Zealand (notified under document number C(2000) 400) Official Journal L 060 , 07/03/2000 P. 0026 - 0028COMMISSION DECISIONof 18 February 2000authorising the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes, other than potatoes intended for planting, originating in New Zealand(notified under document number C(2000) 400)(2000/193/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as amended by Commission Directive 1999/53/EC(2), and in particular Article 14(1) thereof,Having regard to the request made by the United Kingdom,Whereas:(1) Under the provisions of Directive 77/93/EEC, potatoes, other than potatoes intended for planting, originating in New Zealand may in principle not be introduced into the Community because of the risk of introducing potato diseases unknown in the Community.(2) By Decisions 98/81/EC(3) and 1999/209/EC(4) the Commission authorised Member States to provide for derogations in respect of potatoes, other than potatoes intended for planting, originating in New Zealand, under specified conditions in the 1998 and 1999 seasons respectively.(3) There were no confirmed findings of diseases and pests on samples drawn from potatoes imported pursuant to Decisions 1999/209/EC and whereas due to technical reasons there were no imports made under Decision 98/81/EC.(4) In relation to the requirements laid down in point 25.2 of Annex IV, part A, section I to Directive 77/93/EEC and on the basis of information provided by New Zealand, and international scientific technical literature, New Zealand is known to be free from Clavibacter michiganensis (Smith) Davis et al. ssp. sepedonicus (Spieckermann & Kotthoff) Davis et al.(5) It is expected that New Zealand make available all technical information necessary to assess in the future, the phytosanitary status of potato production in New Zealand, in particular details on the regular monitoring of seed and ware potatoes imported into, and marketed within New Zealand by means of examination and testing of representative samples by scientifically recognised methods for Ralstonia solanacearum (Smith) Yabuuchi et al., as well as the results of the said examination and testing.(6) The circumstances justifying the authorisation still obtain.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 11. The Member States are hereby authorised to provide, under the conditions laid down in paragraph 2, for exceptions from Article 4(1) of Directive 77/93/EEC, with regard to the prohibitions referred to in part A, point 12 of Annex III thereto for potatoes, other than potatoes intended for planting, originating in New Zealand.2. In addition to the requirements laid down in Annexes I and II to Directive 77/93/EEC in relation to potatoes the following specific conditions shall be satisfied:(a) the potatoes shall not be potatoes intended for planting;(b) they shall have been grown in New Zealand directly from seed potatoes certified in the New Zealand seed-potato certification scheme or from seed potatoes certified in one of the Member States and imported into New Zealand exclusively from the Member States, or from seed potatoes certified in any other country for which the entry into the Community of potatoes intended for planting is permitted pursuant to Directive 77/93/EEC;(c) they shall have been treated for the suppression of their faculty of germination except for early potatoes;(d) they shall have been grown in areas known to be free from Synchytrium endobioticum (Schilbersky) Percival, and no symptoms of Synchytrium endobioticum (Schilbersky) Percival shall have been observed either at the place of production or in its immediate vicinity since the beginning of an adequate period;(e) - they shall have been grown in areas where Ralstonia solanacearum (Smith) Yabuuchi et al. is known not to occur, and- they shall have been found free in growing-season inspections and tuber inspections from all growth stages of Graphognathus leucoloma (Boheman), and, in addition, in tuber inspections found free from all signs of Graphognathus leucoloma (Boheman), and- they shall have been found free, in growing-season inspections and tests on soil or crop samples, as appropriate, from the following harmful organisms: Globodera pallida (Stone) Behrens, Globodera rostochiensis (Wollenweber) Behrens, Ralstonia solanacearum (Smith) Yabuuchi et al. and Synchytrium endobioticum (Schilbersky) Percival. The results of these inspections and tests shall be made available to the Commission, at its request;(f) they shall have been handled by machinery which is reserved for them or which has been disinfected in an appropriate manner after each use for other purposes;(g) they shall be packed either in new bags or in containers which have been disinfected in an appropriate manner; an official label shall be applied to each bag or container bearing the information specified in the Annex;(h) prior to export the potatoes shall have been cleaned free from soil, leaves and other plant debris;(i) the potatoes intended for the Community shall be accompanied by a phytosanitary certificate issued in New Zealand in accordance with Articles 7 and 12 of Directive 77/93/EEC, on the basis of the examination laid down therein, in particular certifying freedom from the harmful organisms mentioned in paragraphs (d) and (e). The certificate shall state, under "Additional declaration", "This consignment meets the conditions laid down in Decision 2000/193/EC";(j) the potatoes shall be introduced through points of entry situated within the territory of a Member State and designated for the purpose of this derogation by that Member State; these points of entry and the name and address of the responsible official body referred to in Directive 77/93/EEC in charge of each point shall be notified sufficiently in advance by the Member States to the Commission and shall be held available on request to other Member States. In those cases where the introduction into the Community takes place in a Member State other than the Member State making use of this derogation, the said responsible official bodies of the Member State of introduction shall inform and cooperate with the said responsible official bodies of the Member States making use of this derogation to ensure that the provisions of this Decision are complied with;(k) prior to introduction into the Community, the importer shall be officially informed of the conditions laid down in (a) to (n); the said importer shall notify details of each introduction sufficiently in advance to the responsible official bodies in the Member State of introduction and that Member State, without delay, shall convey the details of the notification to the Commission, indicating:- the type of material,- the quantity,- the declared date of introduction and confirmation of the point of entry.The importer shall provide details of any changes to the aforementioned advance notification, to the responsible official bodies of their own Member State, preferably as soon as they are known and in any case prior to the time of import, and that Member State, without delay, shall convey the details of the changes to the Commission;(l) the inspections including testing, as appropriate, required pursuant to Article 12 of Directive 77/93/EEC and in accordance with provisions laid down in the present Decision shall be made by the responsible official bodies, referred to in the said Directive; of these inspections, the plant health checks shall be carried out by the Member State(s) making use of this derogation. Furthermore during the said plant health checks that (those) Member State(s) shall also inspect for all other harmful organisms. Without prejudice to the monitoring referred to in Article 19a(3) second indent, first possibility of the said Directive, the Commission shall determine to which extent the inspections referred to in Article 19a(3) second indent, second possibility of the said Directive shall be integrated into the inspection programme in accordance with Article 19a(5)(c) of that Directive;(m) the potatoes shall be packed and repacked only at premises which have been authorised and registered by the said responsible official bodies;(n) the potatoes shall be packed or repacked in closed packages that are ready for direct delivery to retailers or to final consumers, and that do not exceed a weight common in the Member State of introduction for that purpose, up to a maximum of 25 kg; the packaging shall bear the number of the registered premises referred to in paragraph (m), as well as the New Zealand origin;(o) Member States making use of this derogation shall, where appropriate, in cooperation with the Member State of introduction ensure that at least two samples of 200 tubers shall be drawn from each consignment of 50 tonnes or part thereof, of imported potatoes pursuant to this Decision, for official examination in respect of Ralstonia solanacearum (Smith) Yabuuchi et al. and Clavibacter michiganensis (Smith) Davis et al. ssp. sepedonicus (Spieckermann and Kotthoff) Davis et al., in accordance with the Community established methods for the detection and diagnosis of Ralstonia solanacearum (Smith) Yabuuchi et al. and Clavibacter michiganensis (Smith) Davis et al. ssp. sepedonicus (Spieckermann and Kotthoff) Davis et al.; in the case of suspicion, the lots shall remain separate under official control and may not be marketed or used until it has been established that the presence of Clavibacter michiganensis (Smith) Davis et al. ssp. sepedonicus (Spieckermann and Kotthoff) Davis et al. or Ralstonia solanacearum (Smith) Yabuuchi et al. was not confirmed in those examinations.Article 2Member States shall inform the other Member States and the Commission by means of the notification referred to in Article 1(2)(k) of any use made of the authorisation. They shall provide the Commission and the other Member States, before 1 November 2000, with the information on amounts imported pursuant to this Decision and with a detailed technical report of the official examination referred to in Article 1(2)(o); copies of each phytosanitary certificate shall be transmitted to the Commission.Article 31. Article 1 shall apply during the period between 1 March and 31 August 2000.2. The present Decision shall be revoked if it is established that the conditions laid down in Article 1(2) have been insufficient to prevent the introduction of harmful organisms or have not been complied with.Article 4This Decision is addressed to the Member States.Done at Brussels, 18 February 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 26, 31.1.1977, p. 20.(2) OJ L 142, 5.6.1999, p. 29.(3) OJ L 14, 20.1.1998, p. 29.(4) OJ L 72, 18.3.1999, p. 37.ANNEXInformation required on the label(referred to in Article 1(2)(g))1. Name of the authority issuing the label.2. Name of the exporters' organisation, if available.3. Statement "New Zeeland potatoes, not intended for planting".4. Variety.5. Place of production.6. Size.7. Declared net weight.8. Indication "In accordance with EC conditions laid down in Decision 2000/193/EC".9. A mark printed or stamped on behalf of the New Zealand plant protection administration.10. A mark to distinguish the lot such as a code, a mark, or any other easily readable external feature.